DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 10/12/22. Claims 1-7 and 10-12 have been amended. Claims 1-13 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the outer layer” relates to claim 1. Claim 1 does not have an outer layer. It does not appear the claim language of claim 11 goes along with that of claim 1. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the inner layer” relates to claim 1. Claim 1 does not have an inner layer. It does not appear the claim language of claim 11 goes along with that of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0198604) in view of Morgan (US 2010/0000009).

In regard to claim 1, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 below); and a compressible liner disposed between the outer shell and the inner liner, said compressible liner comprising: three co-extensive layers comprising an intermediate layer between a first layer and a second layer (see annotated figure 4 below), wherein the first layer comprises a first array of cone-like protuberances, wherein the intermediate layer comprises a first array of cone-like recesses (see annotated figure 4 below); wherein the cone-like protuberances in the first array of cone-like protuberances in the first layer project into corresponding cone-like recesses in the first array of cone- like recesses in the intermediate layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), and wherein the intermediate layer further comprises a second array of cone-like protuberances, wherein the cone-like recesses in the first-array of cone-like recesses in the intermediate layer extend within the cone-like protuberances in the second array of cone- like protuberances in the intermediate layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), wherein the second layer comprises a second array of cone-like recesses; and wherein the cone-like protuberances in the second array of cone-like protuberances in the intermediate layer project into corresponding cone-like recesses in the second array of cone-like recesses in the second layer (see annotated figure 4 below protuberances are lugs and/or dampers and recesses as labeled in annotated figure), wherein an outer surface of the compressible liner is smooth and continuous (see smooth outer surface of liner in figure 4 and continuous outer surface of liner along portions).  



    PNG
    media_image1.png
    491
    631
    media_image1.png
    Greyscale

 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045).

 	In regard to claim 2, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 above); and 15Atty. Docket No. 17-10020-US-C1a compressible liner disposed between the outer shell and the inner liner, said compressible liner comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth and continuous (see smooth outer surface of outer/first layer is annotated figure 4 above and continuous outer surface of potions of the liner); wherein the cone-like protuberances in the inner layer and the intermediate layer protrude in the direction of the outer layer (protuberances are the lugs and/or dampers); wherein the cone-like protuberances in the inner layer and the intermediate layer fall short of the outer surface of the outer layer (see lugs and/or dampers in annotated figure 4 above); and wherein the cone-like protuberances in the inner layer and the intermediate layer are selected from cones with conical tips and cones with truncated tips (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  
 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045). 

 	In regard to claim 3, Weber et al. teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer, each of the intermediate (see annotated figure 4 above), the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above; protuberances are lugs and/or dampers and recesses as annotated); wherein an outer surface of the compressible liner is smooth and continuous (see outer surface of outer layer is smooth in annotated figure 4 and continuous portions of outer layer); 16Atty. Docket No. 17-10020-US-C1wherein the cone-like protuberances in the inner layer and the intermediate layer protrude in the direction of the outer layer (protuberances are dampers or lugs that protrude from the intermediate layer in the direction of the outer layer: see annotated figure 4 above); wherein the cone-like protuberances in the inner layer fall short of the outer surface of the outer layer (lugs/dampers fall short of the outer surface of the outer layer: figure 4); wherein the cone-like protuberances in the intermediate layer are contiguous with the outer surface of the outer layer (see protuberances/lugs being contiguous with the outer surface of the outer layer: figure 4); and wherein the cone-like protuberances in the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  
 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045).

 	In regard to claim 4, Weber et al. teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth and continuous (see outer surface of outer layer is smooth in figure 4 and continuous portions of outer surface); wherein the cone-like protuberances in the outer layer and the intermediate layer protrude in the direction of an inner surface of the inner layer (see protuberances being dampers and/or lugs protruding in the direction of the inner layer: figure 4); wherein the cone-like protuberances in the outer layer and the intermediate layer fall short of the inner surface of the inner layer (see dampers/lugs fall short of the inner surface of the inner layer); and wherein the cone-like protuberances in the outer layer and the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).
 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045).

 	In regard to claim 5, Weber teaches a helmet comprising: an outer shell; an inner liner; and a compressible liner disposed between the outer shell and the inner liner, said compressible liner (see annotated figure 4 above) comprising: three co-extensive layers comprising an intermediate layer between an inner layer and an outer layer (see annotated figure 4 above), each of the intermediate, the inner and the outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein the three layers are mutually engaged by the respective arrays of cone- like protuberances and corresponding cone-like recesses (see annotated figure 4 above); wherein an outer surface of the compressible liner is smooth and continuous (see smooth outer surface of outer layer in figure 4 and continuous portions of outer surface); wherein the cone-like protuberances in the outer layer and the intermediate layer protrude in the direction of the inner layer (dampers protrude in the direction of the inner layer: figure 4); wherein the cone-like protuberances in the outer layer fall short of an inner surface of the inner layer (dampers fall short of the inner surface of the inner layer); wherein the cone-like protuberances in the intermediate layer are contiguous with the inner surface of the inner layer (dampers of intermediate layer are contiguous with the inner surface of the inner layer: figure 4); and wherein the cone-like protuberances in the intermediate layer are selected from cones with conical tips and cones with truncated tips  (paragraphs 0041 and 0053 detail the dampers can be frusto-conical in shape and figure 4 details the lugs to be truncated tip cones).  
 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045).

 	In regard to claim 6, Weber et al. teaches a helmet comprising: an outer shell; an inner liner (see annotated figure 4 above); and a compressible liner disposed between the outer shell and the inner liner (see annotated figure 4 above), said compressible liner comprising: five co-extensive layers comprising a core central layer, an upper intermediate layer, an upper outer layer, a lower intermediate layer and a lower outer layer, each of the 18Atty. Docket No. 17-10020-US-C1 upper and lower sides of the core layer, the upper intermediate layer, the upper outer layer, the inner intermediate layer and the lower outer layer comprising respective arrays of cone-like protuberances and corresponding cone-like recesses (see paragraph 0048 detailing that more than three liners/layers can be used in a system, which would include five layers); wherein the five layers are mutually engaged by the respective arrays of cone-like protuberances and corresponding cone-like recesses (see annotated figure 4 above and paragraph 0048), such engagement achieved through the engagement of the upper side of the core layer, the upper intermediate layer and the upper outer layer on the one hand, and the lower side of the core layer, the lower intermediate layer and the lower outer layer on the other hand (see figure 4 and paragraph 0048); wherein the core layer comprises a first array of cone-like protuberances on its upper side (dampers/lugs), wherein the upper intermediate layer comprises a first array of cone-like recesses (see recesses in annotated figure 4 above), wherein the cone-like protuberances in the first array of cone-like protuberances in the upper side of the core layer project into corresponding cone-like recesses in the first array of cone-like recesses in the upper intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the upper intermediate layer further comprises a second array of cone-like protuberances, wherein the core upper layer comprises a second array of cone-like recesses, wherein the cone-like protuberances in the second array of cone-like protuberances in the upper intermediate layer project into corresponding cone-like recesses in the second array of cone-like recesses in the core upper layer (see annotated figure 4 above and paragraph 0048); wherein the upper intermediate layer further comprises a third array of cone-like protuberances, wherein the upper outer layer comprises a third array of cone-like recesses, wherein the cone-like protuberances in the third array of cone-like protuberances in the upper intermediate layer project into corresponding cone-like recesses in the third array of cone-like recesses in the upper outer layer (see annotated figure 4 above and paragraph 0048); wherein the upper outer layer comprises a fourth array of cone-like protuberances, wherein the upper intermediate layer comprises a fourth array of cone-like recesses, 19Atty. Docket No. 17-10020-US-C1 wherein the cone-like protuberances in the fourth array of cone-like protuberances in the upper outer layer project into corresponding cone-like recesses in the fourth array of cone-like recesses in the upper intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the core layer comprises a fifth array of cone-like protuberances on its lower side, wherein the lower intermediate layer comprises a fifth array of cone-like recesses, wherein the cone-like protuberances in the fifth array of cone-like protuberances in the lower side of the core layer project into corresponding cone-like recesses in the fifth array of cone-like recesses in the lower intermediate layer (see annotated figure 4 above and paragraph 0048); wherein the lower intermediate layer further comprises a sixth array of cone-like protuberances, wherein the core lower layer comprises a sixth array of cone-like recesses, wherein the cone-like protuberances in the sixth array of cone-like protuberances in the lower intermediate layer project into corresponding cone-like recesses in the sixth array of cone-like recesses in the core lower layer (see annotated figure 4 above and paragraph 0048); wherein the lower intermediate layer further comprises a seventh array of cone- like protuberances, wherein the lower outer layer comprises a seventh array of cone-like recesses, wherein the cone-like protuberances in the seventh array of cone-like protuberances in the lower intermediate layer project into corresponding cone-like recesses in the seventh array of cone-like recesses in the lower outer layer (see annotated figure 4 above and paragraph 0048); wherein the lower outer layer comprises an eighth array of cone-like protuberances, wherein the lower intermediate layer comprises an eighth array of cone-like recesses, wherein the cone-like protuberances in the eighth array of cone-like protuberances in the lower outer layer project into corresponding cone-like recesses in the eighth array of cone-like recesses in the lower intermediate layer (see annotated figure 4 above and paragraph 0048); wherein an outer upper surface of the compressible liner is smooth and continuous (see outer surface of upper layer in figure 4 and continuous outer surface of portions of upper layer). 
 	However, Weber et al. fails to teach wherein at least a portion of the intermediate layer has a different at least one of compressibility and density to that of an adjacent layer of one of the co-extensive layers.  
 	Morgan teaches a helmet having multiple intermediate layers, a first layer being an inner layer (124) and a second layer is an outer layer (128); wherein the outer layer and inner layer have a different density to each other (paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the multiple EPS layers of Weber in different densities as taught by Morgan, since the multiple layers of Weber provided with different densities would teach a helmet with a compressible liner that provides good stiffness and compressibility (Morgan: paragraph 0045).

 	In regard to claim 10, Weber et al. teaches a helmet wherein at least one of the protuberances of one of the layers of said coextensive layers protrudes to the surface of an adjacent one of the layers of said coextensive layers (see one of dampers or lugs in one of the layers that protrudes into another adjacent layer: figure 4).  

 	In regard to claim 11, Morgan teaches a helmet having layers made from EPS (paragraph 0045), wherein the EPS first layer is an inner layer and the EPS second layer is an outer layer; wherein the outer layer has a density in a range from 35-110 (Figure 42: layer 124, paragraph 0045), the intermediate layer has a density in a range from 15-100 Figure 12: layer 126, paragraph 0045), and the inner layer has a density in a range from 15-90 (Figure 12: layer 124, paragraph 0045).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the EPS layers of Weber in the densities as taught in Morgan, since the EPS layers of Weber provided in the densities as detailed above would teach a helmet with a compressible liner that would provide good stiffness and compressibility.

 	In regard to claim 13, Weber et al. teaches wherein the intermediate layer has isotropic or anisotropic properties (intermediate layer: 126 is made of EPS, EPP, EPU; paragraph 0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0198604) and Morgan (US 2010/000009) and in further view of Finiel et al. (US 8,850,622).
 	Weber teaches each layer defining a transverse direction, longitudinal direction and through thickness direction, said transverse direction, longitudinal direction and through thickness direction being mutually perpendicular (see figure 4). However, Weber fails to teach one layer having interlocking structures.
 	In regard to claims 7-9, Finiel et al. teaches wherein one of the three layers is divided along the transverse and longitudinal directions into elements (see figures 7 and 8), each element having an edge; and adjacent elements of said layer being lockable to one another by means of complimentary male and female locking structures formed along the edge (see figures 2, 5 and 6-8 identifiers 14 and 16); wherein said keys prevent transverse separation of elements thereat (figures 2, 5 and G-S, identifiers 14 and 14); and wherein said keys comprises integral orthogonally engageable male and female members (figure 2 and 6-8).
 	It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided at least one of the layers of Weber with multiple portions with key assemblies as taught by Finiel et al., since at least one layer of Weber provided with multiple portions having key assemblies would teach layer(s) that prevent transverse movement of the layer from separating during impact, while providing a more elastically flexible liner.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive. 
Applicant argues that Weber et al. fails to teach recess of the intermediate layer extending into protuberances of the same intermediate layer. 
As provided in the annotated figure below, Weber et al. teaches recess that extend into protuberances of the intermediate layer.

    PNG
    media_image2.png
    457
    629
    media_image2.png
    Greyscale


Applicant argues that Weber et al.’s compressible liner outer surface is not continuous. 
 Weber’s outer surface of the compressible liner has continuous portions. The claim does not require the outer surface of the compressible liner to be a single continuous layer extending throughout the helmet interior.

Applicant argues Weber et al. fails to teach “wherein at least one of said co-extensive layers has a different at least one of compressibility and density to that of an adjacent layer of said co-extensive layers as amended into claims 1-6. 
 The reference to Morgan (US 2010/0000009) has been brought into the rejection with Weber et al. to teach this amended limitation as detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732